DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejections, examiner thanks applicant for the clarifying amendments.  Examiner notes that the previous rejections are satisfied, however applicant has incurred new indefiniteness rejections and drawing objections.  Examiner requested clarification in the advisory action of 3/12/2021, however applicant has not provided any further claim amendments in the RCE filed on 5/26/2021.  Therefore, examiner repeats the concerns listed in the advisory action of 3/12/2021.
 
Regarding the 103 rejections:
Applicant argues “flat top surface of base plate 113” must be in a horizontal plane.  Examiner notes that applicant has not defined this “horizontal plane” in any relationship to the rest of the structure, and therefore, the plane disclosed by Wicker can be considered “horizontal”.  Examiner notes that (1) the drapery carrier system does not define wheels, or that the wheels are vertical; (2) the drapery carrier system does not define a plane of the grooves being perpendicular to an axis of the wheels; (3) the drapery carrier system does not define that the buttons extend perpendicular to the axis of the wheels or the plane of the grooves.  Since the carriers held in the installation rack may be installed, or in any other position waiting to be installed, examiner considers the “plane” of Wicker to be “horizontal”, until applicant further defines what the “horizontal plane” is in relationship to the rest of the claimed structure.  Examiner has suggested this in the advisory action of 3/1/2021 and has provided three possible methods to do so above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “horizontal plate” and the “horizontal plane” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims “a horizontal plate formed by a top surface of the button”.  Examiner notes that applicant has not disclosed or shown “a horizontal plate”.  Examiner notes that based on the most detailed figures of the “button” 117 (figures 1 and 4), that there is no “plate” on “a top surface of the button”.  
Applicant later claims “the horizontal plane being an uppermost position of the base plate”, and later claims “the horizontal plane”.  Examiner is unsure if “the horizontal plane” refers to the “horizontal plate”, or not.  Examiner is unsure if applicant intends “plate” and “plane” are identical in scope, or not.  Examiner is unsure how the plate/plane is “an uppermost position of the base plate” since the plate/plane is based on the button.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant later claims “the horizontal plane being an uppermost position of the base plate”, and later claims “the horizontal plane”.  Examiner is unsure if “the horizontal plane” refers to the “horizontal plate”, or not.  Examiner is unsure if applicant intends “plate” and “plane” are identical in scope, or not.  Examiner is unsure how the plate/plane is “an uppermost position of the base plate” since the plate/plane is based on the button.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 7788769 Wicker.
Regarding claim 1, Wicker discloses a drapery carrier installation system, comprising: a plurality of carriers 50 (figures 10 and 11), each having a carrier body 52 and configured to engage with a track for hanging drapery (figure 11); 
an installation rack 94 for holding the plurality of carriers relative to one another prior to installation, the installation rack having: 

    PNG
    media_image1.png
    558
    430
    media_image1.png
    Greyscale
a base plate 106 having a plurality of sections (length of the base plate that engages one roller; since Wicker base plate 106 engages multiple rollers, Wicker discloses a plurality of sections) connected together to form the base plate (multiple linear “sections” that engage multiple carriers in a linear manner), the plurality of sections forming a substantially flat top surface (annotated below), each of the plurality of sections having a groove 104 in the substantially flat top surface of the associated section (groove 104 extends through each section at a top surface), a horizontal plate (lowest surface of the groove) formed by the groove of each of the plurality of sections, the horizontal plane (assumed to be the horizontal plate) being in an uppermost position of the base plate such that a remainder of the base plate lies at a different plane of the horizontal plane;
wherein the groove of each of the plurality of sections engages with a button 102 of one of the plurality of carriers 50; 
wherein the plurality of carriers 50 are secured above the top surface via the plurality of buttons 102/ grooves 104; 
and wherein the installation rack is configured to be removed by disengaging the button of each of the plurality of sections from the plurality of carriers (the button/groove allows two methods of removal in column 5, lines 50-58, including downward method with a rack material of “resilient material”).
Wicker discloses the groove is on the installation rack and a button is on the carrier, rather than the claimed reverse.  

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677